Citation Nr: 1449305	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-02 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating greater than 30 percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1996.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned at a May 2013 video-conference hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The electronic filing system contains additional documents pertinent to the present appeal.


FINDING OF FACT

With resolution of the doubt in the Veteran's favor, his service-connected anxiety disorder is characterized by frequent panic attacks, disturbances in motivation and mood, and social isolation. 


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for an anxiety disorder are approximated throughout the pendency of this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code (DC) 9413 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection.  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this respect, the February 2010 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, hearing testimony, and VA examination report.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). 

A VA mental health examination was performed in May 2010.  The examiner reviewed the Veteran's claims file, noted his self-reported medical history, examined the Veteran, and described the Veteran's mental health disability in sufficient detail to enable the Board to make a fully informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  Thus, the examination is adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

The Merits of the Claim

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited.  Id; see 38 C.F.R. § 4.14 (2014).  

The Veteran's service-connected anxiety disorder has been evaluated at 30 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R. § 4.130, DC 9411.  The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DC.  Id.  VA must consider all symptoms associated with a claimant's disorder that affect occupational and social impairment, including, if applicable, those symptoms identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment.  Id. 

In evaluating psychiatric disorders, VA considers claimants' Global Assessment Functioning (GAF) scores.  The scores are based on a scale set forth in the DSM-IV and that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  Certain scores may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 and Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

An assigned GAF score reflects a level of psychiatric impairment and is therefore probative evidence of the degree of disability.  However, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  VA must account for all of the claimant's symptoms and resulting functional impairment when assigning a rating and will not rely exclusively on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

The May 2010 VA examiner diagnosed the Veteran as having anxiety disorder and major depressive disorder.  She noted that the Veteran "present[ed] with significant distress and functional impairment due to symptoms of depression" and exhibited intense psychological distress at exposure to internal or external cues that symbolize or resemble aspects of the traumatic event (i.e., the automobile accident that occurred during a rain storm).  She also noted that the Veteran gets anxious about his son and wife driving in the rain, cannot drive in the rain himself, and will not leave his house during periods of rain.  The examiner commented that the Veteran's "distress appears to be significant (especially during bad weather)" and that his responses during the examination were credible.

Test results obtained during the VA examination were consistent with a severe level of depression.  The Veteran lacks motivation and a sense of pleasure in things, is prone to "fairly rapid and extreme mood swings," is "emotionally labile," and has poorly controlled anger.  He experiences suicidal ideation, but stated that he would not go through with the act of suicide.  

The examiner assigned the Veteran a GAF score of 53, which is indicative of moderate difficulty in social and/or occupational functioning.  She commented that the GAF score reflects the Veteran's overall mental functioning, as it is impacted by two mental disorders, and is therefore not specific to his anxiety disorder.

During the examination, the Veteran stated that he is socially isolated, had morbid ideation and thoughts of worthlessness, problems with concentration and fatigue, and nightmares about three times a week.  See also February 2010 Claim (reporting "nightmares and other horrific symptoms").  He also stated that he had a good relationship with his father and has good relationships with his son and step son.  The Veteran described his wife as a "good person," but noted that his spousal relationship was strained.  He is currently employed and "indicated that he is able to function adequately on the job."

At the May 2013 hearing, the Veteran testified that he has panic attacks at least twice a week.  The attacks are triggered by rainy periods.  He explained that panic attacks prevent him from driving in the rain and that he experiences panic attacks when his wife and his son are away from the house during rainy periods.  He becomes shaky and irritable during rain storms, which occur on a near-daily basis in his location.  Volkswagen automobiles also trigger memories of the in-service accident.  

The Veteran also testified that he experiences nightmares related to his in-service automobile accident, typically sleeps between four and six hours a night, and gets a good night's sleep once or twice a week.  He is employed on a full-time basis and and does not go out socially.  He denied suicidal ideation and stated that he has a good relationship with his wife and son.

Although the Veteran's anxiety symptoms satisfy the criteria for a 50 percent rating, they do not warrant a rating in excess of 50 percent.  The Veteran's GAF score indicates moderate difficulty in social and/or occupational functioning; it does not suggest deficiencies in most areas of social and/or occupational functioning or total occupational and social impairment as is required for a 70 percent or a 100 percent rating, respectively.  Moreover, the Veteran reports having effective relationships with his son and wife, has worked for many years on a full-time basis, and does not exhibit symptoms such as or equivalent to obsessive rituals and/or near-continuous panic attacks.  Although the Veteran is subject to mood swings and suicidal ideation, he is not suicidal and does not report having difficulty performing basic activities of daily living such as maintaining personal hygiene.  See May 2010 VA Examination Report; May 2013 Hearing Transcript.  Thus, the Veteran's symptoms and functional limitations do not approximate the criteria for an initial disability rating in excess of 50 percent.

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009).  The Veteran has not stated and the evidence does not otherwise suggest that his anxiety disorder is  incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.  In fact, the Veteran is currently employed on a full-time basis.  See May 2010 VA Examination Report; May 2013 Hearing Transcript.  Thus, the issue of entitlement to TDIU has not been raised.

The Board has also considered whether the evaluation of the Veteran's service-connected anxiety disorder should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  Thun, 22 Vet. App. at 114.  When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration.  Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's current mental health symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's anxiety disorder is manifest by panic attacks (at least once a week), mood swings, and chronic sleep impairment.  See 38 C.F.R. § 4.130, DC 9413.  Thus, the Veteran does not have symptoms that have been left uncompensated or unaccounted for in the assignment of his schedular rating.  See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's anxiety disorder and the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19.  Thus, the schedular criteria are adequate to rate the Veteran's anxiety disorder and referral for extraschedular consideration is not warranted.

The benefit-of-the-doubt rule applies and an initial rating of 50 percent, but no higher, for a service-connected anxiety disorder is granted.  See 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A 50 percent initial rating for an anxiety disorder is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


